ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
Status of Claims / Amendments
	This office action is pursuant to RCE referred above.
Claims 3-28 are presently pending with claims 5-26 being withdrawn (claims 1, 5, 10, 16, 18, 20, 22-25 are independent claims).  
Election/Restrictions
Applicant’s election of Group I (apparatus), Species 1 (Figure 2), claims 1-4 in the reply filed on 05/04/2020 was earlier acknowledged. 
Specification
The objection is withdrawn in view of claim amendment.
Claim Rejections - 35 USC § 112
The rejection is withdrawn in view of claim amendment.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Otilia Gabor on 07/27/2021 (and vide email dated 07/27/2021, attached herewith).
The application has been amended as follows: 
1) Drawings: 
Figures 1, 2 to be amended as per draft amended drawings (attached).
Replacement drawings to be submitted in response to this Allowability Notice.

2) Specification:
Specification to be amended as follows:
On page 8, paragraph [0017], line 6:
Particularly, as shown in Fig. 1, since a lower space 110 (that also includes a lateral annular space 110a between the side wall of the film-forming container and a peripheral edge of the lower electrode 101) of the lower electrode (stage) 101 communicates with the film-forming space 103 in the plasma atomic layer … .

On page 9, paragraph [0019], line 3:
Further, as shown in FIG. 2, the plasma atomic layer deposition apparatus 1 according to the first embodiment includes a lower adhesion preventing member 19A provided between the (that also includes a lateral annular space 110a between the side wall of the film-forming container 1A and a peripheral edge of the lower electrode 11) of the lower electrode (stage) 11 and the film-forming space 13.

In the Claims:

3. (Currently Amended) An atomic layer deposition apparatus comprising:
a lower electrode for holding a substrate;
an upper electrode having an opposing surface opposed to the lower electrode and configured to generate plasma discharge with the lower electrode;
a film-forming container including a film-forming space configured of an upper space of the lower electrode and a lower space of the upper electrode;
a lower plate member provided between a lower space of the lower electrode and the film-forming space, the lower plate member being configured to separate the lower space of the lower electrode from the film-forming space, the lower plate member being configured to suppress a formation of a film in the lower space of the lower electrode, the lower plate member being configured so that a part of a mask can be placed on an upper part of the lower plate member, wherein the lower space of the lower electrode includes a lateral annular space between a side wall of the film-forming container and a peripheral edge of the lower electrode;
an upper plate member attached to entire surface of the opposing surface of the upper electrode, the upper plate member being configured to suppress a formation of a film on the opposing surface;
a source gas supply port provided on a first side wall of the film-forming container and communicating with the film-forming space; and

wherein the film-forming container includes:
a lower surface on which the lower electrode is arranged; and
an upper surface on which the upper electrode is arranged,
the first side wall intersects with the lower surface and the upper surface, and
the second side wall also intersects with the lower surface and the upper surface.

Claims 5-26: CANCELLED.

Allowable Subject Matter
Claims 3-4, 27-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 - Closest prior art of record (viz. Miyatake, Senzaki, Strang, Okamoto) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a lower plate member provided between a lower space of the lower electrode and the film-forming space, the lower plate member being configured to separate the lower space of the lower electrode from the film-forming space, the lower plate member being configured to suppress a formation of a film in the lower space of the lower electrode, the lower plate member being configured so that a part of a mask can be placed on an upper part of the lower plate member, wherein the lower space of the lower electrode includes a lateral annular space between a side wall of the film-forming container and a peripheral edge of the lower electrode”, in the context .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716